Citation Nr: 0123458	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or being housebound as a 
result of service-connected disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.  A notice of disagreement was 
received in December 1998; a statement of the case was issued 
in December 1998; and a substantive appeal was received in 
January 1999.  The veteran testified at a hearing before the 
undersigned in Washington, D.C., in May 1999.

The Board notes that in a May 2000 Remand, the Board referred 
the issues of entitlement to service connection for 
hypertension and a psychiatric disorder to the RO for further 
development.  It does not appear that these issues have been 
addressed.  In addition, in August 2000, the veteran filed a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD) and appeared to seek 
service-connected disability benefits for the scars related 
to his various shell fragment wounds.  The veteran has 
already been awarded service-connected disability benefits 
for shell fragment wound scars of the left anterior chest and 
left deltoid area, both with noncompensable evaluations.  

In June 2001, the veteran filed a claim for service 
connection for diabetes.  The Board recognizes that pertinent 
regulations were recently amended with regard to certain 
veterans with specified service in Vietnam who have been 
diagnosed with type II diabetes mellitus.  66 Fed. Reg. 
23166-23169 (May 8, 2001).  This issue has not yet been 
considered by the RO.  Therefore, the issues of entitlement 
to service connection for hypertension, for psychiatric 
disability to include PTSD, for scars, and for diabetes 
mellitus are referred to the RO for development and 
adjudication as necessary.



REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In May 2000, the Board remanded the veteran's claim to the RO 
for further development to include obtaining VA medical 
records and a VA medical examination.  The examiner was asked 
to review the veteran's claims file and "specifically 
comment on whether the veteran has lost the use of his lower 
extremities due to service-connected disability" and a VA 
Form 21-2680 (Examination for Housebound Status or Need for 
Regular Aid and Attendance) completed.  A VA examination was 
conducted in July 2000.  The examination did note detailed 
review of the veteran's claims file prior to the examination.  
Although the examiner noted normal reflexes in both legs and 
no muscle wasting, the examiner did not specifically comment 
on whether the veteran had lost use of his lower extremities.  
The veteran was noted to use a wheelchair.  In general, when 
remand orders are not complied with, the Board errs in 
failing to insure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran has already been awarded special monthly 
compensation pursuant to 38 U.S.C. § 1114(k) (West 1991 & 
Supp 2001) and 38 C.F.R. § 3.350(a) (2000) due to the loss of 
use of one foot, effective June 4, 1969.  The veteran has 
also been awarded a total disability evaluation due to 
individual unemployability, effective from March 13, 1988.  
In addition, consideration of the new claims for service-
connected disability as noted in the introduction could 
affect a determination as to whether service-connected 
disability results in the need for regular aid or attendance 
or in being housebound.  

While the Board regrets further delay in appellate review, 
the July 2000 VA examination does not appear to be adequate 
and additional examination is necessary.  Accordingly, the 
case is REMANDED to the RO for the following actions:

1. The RO should undertake all necessary 
action to comply with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000 
and implementing regulations, including 
obtaining any pertinent VA medical 
records (not already in the claims file) 
as well as any pertinent private medical 
records identified by the veteran. 

2. After initial adjudication of the claims 
for service connection referred to the RO 
in the Introduction section, the RO 
should arrange for an examination of the 
veteran by an appropriate VA specialist 
for the purpose of ascertaining whether 
the veteran has lost the use of his lower 
extremities, requires regular aid 
and attendance or is rendered housebound 
due to his service-connected 
disabilities.  The claims file must be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should perform 
any testing necessary to provide the 
required opinions.  All clinical and 
special test findings should be clearly 
reported.  The examiner should clearly 
state whether the veteran has suffered 
the loss of use of both feet/legs as a 
result of his service-connected 
disabilities.  The examiner should also 
state whether the veteran's service-
connected disabilities cause the veteran 
to be permanently bedridden or in need of 
the regular aid and attendance of another 
person.  The examiner should consider 
whether the veteran's service-connected 
disabilities render him unable to dress 
or undress himself, keep himself 
ordinarily clean and presentable, feed 
himself, attend the wants of nature.  The 
examiner should state whether the veteran 
requires care or assistance to protect 
him from hazards or dangers incident to 
his daily environment.  The examiner 
should comment as to whether the veteran 
is required to remain in bed due to his 
service-connected disabilities.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then review the expanded 
claims file and determine if the benefits 
sought can be granted.  If the claim 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



